Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In response to Applicant's amendments/remarks and response to election/restriction filed 04/30/2020, in light of telephone interview on 5/25/2022, the examiner's amendments were authorized by attorney of record Alberto Araiza. The Examiner is invited to contract the undersigned for any reason related to the advancement of this case. Applicant's Attorney agrees to the following: Claim(s) 1-11 were original. Claim 12 was previously presented. Claim(s) 13-20 are cancelled.
		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 
Drawings
The drawing(s) filed on 06/18/2020 is/are accepted.

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 07/08/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner

EXAMINER’S AMENDMENT
The application has been amended as follows: 
 In the Claims:
	Claim(s) 1-11 were original.
	Claim 12 was previously presented.
	Claim(s) 13-20 are cancelled.

Examiner Comments/Reason for Allowance
Claims 1-12 are allowed: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
White et al., (“US 20220084520 A1”-Continuation to PCT/US2020/033396 filed 08/18/2020 [hereinafter “White”], relates to speech support service server performs automatic speech recognition (ASR) and natural language understanding (NLU) to determine the action desired by the user....[Para(s) 11-13 and 28-29]. However White fails to show "... dynamically adapt customer service agent to a live audio dialogue with customer searching ....dynamically adapt a computer desktop of a customer service agent to a live audio dialogue, wherein the customer service agent assists wireless telecommunications customers....causing a speech feature analyzer to process a segment of a two-channel audio signal including the live audio dialogue between a customer and the agent in accordance with a speech feature model to output multiple speech features,...causing an application programming interface (API) to configure the computer desktop based on the one or more control signals during the live audio dialogue between the customer and the agent, wherein the computer desktop includes multiple tabs and associated windows that are ordered such that any content items of a frontmost tab are more relevant to the segment of the two-channel audio signal compared to any content items of any remaining tabs; and dynamically adapting the computer desktop in accordance with one or more additional control signals that are generated based on a next segment of the live audio dialogue, wherein the computer desktop is adapted to the next segment of the live audio dialogue by adding or removing one of the multiple tabs, rearranging the order of the multiple tabs, or changing content of the multiple tabs...” As claimed (supports in the PGPUB No. 20210397311 in Para(s) 39-41, see also the remarks filed 04/30/2020 pages 10-11.
Carlson  (“US 9536527 B1”- filed 06/30/2015 [hereinafter “Carlson”], relates to network-based services perform ASR and NLU to determine and act upon requests by users. The system is configured to respond to user speech by performing actions, providing services, and/or producing audio. In some cases, the system may engage in a speech dialog with a user to determine the intent of the user. A speech dialog comprises two-way exchange of speech, by the user and the speech-based system, respectively....[Column 1 Lines 50-67 and Column 4 Lines 15-45]. However Carlson fails to show "... dynamically adapt customer service agent to a live audio dialogue with customer searching ....dynamically adapt a computer desktop of a customer service agent to a live audio dialogue, wherein the customer service agent assists wireless telecommunications customers....causing a speech feature analyzer to process a segment of a two-channel audio signal including the live audio dialogue between a customer and the agent in accordance with a speech feature model to output multiple speech features,...causing an application programming interface (API) to configure the computer desktop based on the one or more control signals during the live audio dialogue between the customer and the agent, wherein the computer desktop includes multiple tabs and associated windows that are ordered such that any content items of a frontmost tab are more relevant to the segment of the two-channel audio signal compared to any content items of any remaining tabs; and dynamically adapting the computer desktop in accordance with one or more additional control signals that are generated based on a next segment of the live audio dialogue, wherein the computer desktop is adapted to the next segment of the live audio dialogue by adding or removing one of the multiple tabs, rearranging the order of the multiple tabs, or changing content of the multiple tabs...” As claimed (supports in the PGPUB No. 20210397311 in Para(s) 39-41, see also the remarks filed 04/30/2020 pages 10-11.
Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows, "... dynamically adapt customer service agent to a live audio dialogue with customer searching ....dynamically adapt a computer desktop of a customer service agent to a live audio dialogue, wherein the customer service agent assists wireless telecommunications customers....causing a speech feature analyzer to process a segment of a two-channel audio signal including the live audio dialogue between a customer and the agent in accordance with a speech feature model to output multiple speech features,...causing an application programming interface (API) to configure the computer desktop based on the one or more control signals during the live audio dialogue between the customer and the agent, wherein the computer desktop includes multiple tabs and associated windows that are ordered such that any content items of a frontmost tab are more relevant to the segment of the two-channel audio signal compared to any content items of any remaining tabs; and dynamically adapting the computer desktop in accordance with one or more additional control signals that are generated based on a next segment of the live audio dialogue, wherein the computer desktop is adapted to the next segment of the live audio dialogue by adding or removing one of the multiple tabs, rearranging the order of the multiple tabs, or changing content of the multiple tabs...” As claimed (supports in the PGPUB No. 20210397311 in Para(s) 39-41, see also the remarks filed 04/30/2020 pages 10-11.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUOC A TRAN/Primary Examiner, Art Unit 2177